McLaughlin, J. (dissenting):
I am unable to agree with a majority of the court that the judgment here appealed from should be affirmed. Section 109 of the Tenement House Law (Consol. Laws, chap. 61 [Laws of 1909, chap. 99], as amd. by Laws of 1913, chap. 598) provides, among other things, that “Ho tenement house, or any part thereof, or the lot or premises thereof, shall be used for the purpose of prostitution or assignation of any description. ” The defendant admitted that her premises were used for that purpose on two different occasions. This made her liable to the penalty provided in section 124 of the same law. The liability, as I read the statute, does not depend upon knowledge.
It may be conceded that the statute is harsh and drastic, but that was a matter for the consideration of the Legislature when it was passed. The Tenement House Law was ' taken from the Tenement House Act (Laws of 1901, chap. 334, as amd.), which was passed after a full report had been made to the Legislature by a tenement house commission appointed under chapter 279 of the Laws of 1900. A perusal of its report, of which the court can take judicial notice (Tenement House Department v. Moeschen, 179 N. Y. 325), will show why the statute under consideration was passed. A recovery of the penalty under the statute does not depend upon proof of knowledge on the part of the owner of premises, but simply *373the use to which the premises were put; in other words, the owner of premises must see to it that the same are not used for the purposes of prostitution, and if they are, then he at once becomes liable to pay the penalty prescribed, irrespective of his knowledge of that fact.
There are numerous instances where persons have been convicted of a criminal offense without proof of a criminal intent, or even knowledge that the act was committed. (People v. Werner, 174 N. Y. 132; People v. West, 106 id. 293; People v. D’Antonio, 150 App. Div. 109; Commonwealth v. Kelley, 140 Mass. 441; People v. Roby, 52 Mich. 577.)
I think the determination of the Appellate Term and the judgment of the Municipal Court should be reversed, and as there is no dispute of fact, judgment should be ordered for the plaintiff for the amount of the penalty.
Dowling, J., concurred.
Determination affirmed, with costs.